DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-17 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 8, 12, and 15, the closest reference to Nishijima et al. (Pub No. 20110043269) disclose the level shift circuit. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 8, 12, and 15.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a level shifter, comprising: 5an input node capacitively coupled to a laser driver and configured to receive a signal therefrom indicative of generation of a laser drive pulse; and an inverter having an input coupled to the input node and an output coupled to an output node, the inverter having adjustable threshold voltage that increases when the signal on the input node goes high and decreases when the signal on the input node returns low”.
Regarding claim 8,
None of the cited prior arts discloses the claimed method of independent claim 8, in particular having the method of “in a steady state, coupling an input and an output of an inverter within the level shifter to one another to thereby set the input and output of 
Regarding claim 12,
None of the cited prior arts discloses the claimed structural combination of independent claim 12, in particular having the limitation of “an input node capacitively coupled to an input of a laser driver, the input of the laser driver receiving a trigger signal, wherein the input node is configured to receive a signal from the input of the laser driver which indicates generation of a laser drive pulse; 5a first p-channel transistor having a source coupled to a supply node, a drain coupled to an output node, and a gate coupled to the input node; an n-channel transistor having a drain coupled to the output node, a source coupled to ground, and a gate coupled to the input node; a first switch selectively coupling the input node to the output node; and 10a second p-channel transistor having a source coupled to the supply node, a drain selectively coupled to the output node by a second switch, and a gate coupled to the input nod”.
Regarding claim 15,
None of the cited prior arts discloses the claimed structural combination of independent claim 15, in particular having the limitation of “an input node capacitively coupled to a conduction terminal of a switch transistor within a laser driver and configured to receive a signal from the laser driver indicative of generation of a laser drive pulse; 5a p-channel transistor having a source coupled to a supply node, a drain coupled to an output node, and a gate coupled to the input node; a first n-channel 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/KINAM PARK/Primary Examiner, Art Unit 2828